Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 8/05/2020.                     

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020, 8/20/2020, 5/12/2021, and 3/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination unit… to” in claim 1-3, 5, 9, and 12-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note
Examiner notes that the hardware structure for “determination unit” found in claims 1-3, 5, 9, and 12-13 as disclosed in the specification is found in page 1, line 8-11, where the specification states that the PUF is a hardware device.  Furthermore, page 24 lines 21-22 states that the determination unit comprises of a MUX 5100, a PUF output unit, and a switch bank 2300, which, as known in the art, are hardware components.  Also Figure 4C shows the unit’s components connected to other hardware circuitry.
Examiner has carefully considered claims 18-19 and language used reciting "apparatus...to..." may seem to potentially invoke means plus function, 35 USC § 112 (f), sixth paragraph, by using "apparatus" as a generic place holder to define a system by what it does rather than by what it is.  Examiner determines at this point that the claims do not invoke 35 USC § 112 (f), sixth paragraph.  However, if applicant intends to invoke means plus function, Examiner suggests using terms such as “means for”, and other conventions which more clearly invoke 35 USC § 112 (f), sixth paragraph, consideration.

Specification
The specification is objected to because the paragraphs on the specification are not numbered.  The paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. See 37 CFR 1.52(b)(6):
“(6) Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.”

Claim Objections
Claim 12 is/are objected to because of the following informalities:  Appropriate correction is required.
For claim 12, the limitation reading “wherein the status report indicates the status report indicates the number of the plurality…” contains a redundant phrase, underlined above.  Examiner deems this duplicate phrase as a typographical error.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 1, the claim limitation reading “wherein the persistent random value is for use in generating the persistent random PUF output” lacks proper antecedent basis.  The underlined term has not been positively recited, therefore is unclear as to what this limitation is referring to.  Appropriate correction is required.
For claim 11 and claim 12, the claim limitation reading “…wherein the status report indicates…” lacks proper antecedent basis.  The limitation seems to be further defining what the status report indicates, however, these claims depend on claims 1 and 9, and none of these claims have positively recited “status report”.  Therefore, it is not clear as to what this underlined term is referring to.  Appropriate correction is required.

Claim Rejections - Examiner's Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 13-14 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fourquin et al. (EP 3668003 A1, hereinafter “Fourquin”)

Regarding claim 1, Fourquin teaches:
1. A Physical Unclonable Function, PUF, apparatus for generating a persistent random PUF output, the PUF apparatus (par 28; i.e. a device including a PUF function) comprising: 
a pair of devices (par 28; i.e. pair or primitives of the device, see also par 26; i.e. primitives are electronic components) for generating a random value (par 28; i.e. outputs of the pair of primitives) based on a comparison of a physical characteristic (par 28, i.e. microstructure, see also par 2, physical microstructure of the component) of the pair of devices (par 28; i.e. the comparison between the outputs of the couple of primitives of the device, where the primitives, although identical, behave differently because of microstructure differences depending on random process variations during manufacturing) against at least one threshold (par 30; i.e. compared against a threshold), wherein the physical characteristic is indicative of a random manufacturing variation between the pair of devices (par 28; i.e. the pair of primitives are identical but behave slightly different because of the microstructure differences which are dependent upon the random process variations during manufacture), and wherein the persistent random value is for use in generating the persistent random PUF output (par 28, 30; i.e. the PUF response is derived from the comparison between the outputs of the pair of primitives); and 
a determination unit (i.e. compare, fig. 8) configured to: 
measure the physical characteristic of the pair of devices (par 36, fig. 1 step S2; i.e. assessing a difference between electrical characteristics values); and 
determine a difference between the measured physical characteristic (par 36, fig. 1 step S2; i.e. assessing a difference between electrical characteristics values) and the at least one threshold (par 36; i.e. difference is higher than the reference threshold), wherein the difference is indicative of a reliability of the pair of devices to generate a random value that is persistent (par 30; i.e. outputs difference of pairs of primitive devices are indicative of primitive devices being qualified and robust when the difference is higher than a target threshold).  

Regarding claim 9, Fourquin teaches:
9. The PUF apparatus of claim 1, wherein the PUF apparatus comprises: 
a plurality of pairs of devices (par 34, plurality of primitives coupled in pairs, fig. 2), wherein each pair of devices is for generating a respective plurality of persistent random values (par 36; assessing the difference and qualifying the pair based on output falling within expected target or reference threshold), wherein the determination unit is further configured to: 
measure a physical characteristic of at least two of the pairs of devices (par 28; i.e. the comparison between the outputs of the couple of primitives of the device, where the primitives, although identical, behave differently because of microstructure differences depending on random process variations during manufacturing); and 
determine a difference between each of the measured physical characteristics (par 36, fig. 1 step S2; i.e. assessing a difference between electrical characteristics values) and the at least one threshold (par 36; i.e. difference is higher than the reference threshold), wherein each difference is indicative of a likelihood that a random value generated using the corresponding pair of devices is persistent (par 30; i.e. outputs difference of pairs of primitive devices are indicative of primitive devices being qualified and robust when the difference is higher than a target threshold).  

Regarding claim 13, Fourquin teaches:
13. The PUF apparatus of claim 1, wherein the determination unit is further configured to intermittently repeat the measurement of the physical characteristic of the pair of devices and the determination of the difference between the measured physical characteristic and the at least one threshold (Fourquin: par 67; i.e. test is performed N+1 times, the number of pairs that need to be evaluated).  

Regarding claim 14, Fourquin teaches:
14. A method for determining a reliability with which a Physical Unclonable Function, PUF, apparatus (par 28; i.e. a device including a PUF function)  will generate a PUF output that is persistent (par 30), wherein the PUF apparatus comprises a pair of devices (par 28; i.e. pair or primitives of the device, see also par 26; i.e. primitives are electronic components) for generating a random value (par 28; i.e. outputs of the pair of primitives) based on a comparison of a physical characteristic (par 28, i.e. microstructure, see also par 2, physical microstructure of the component) of the pair of devices (par 28; i.e. the comparison between the outputs of the couple of primitives of the device, where the primitives, although identical, behave differently because of microstructure differences depending on random process variations during manufacturing) against at least one threshold (par 30; i.e. compared against a threshold), and wherein the PUF output is based at least in part on the random value generated by the pair of devices (par 28, 30; i.e. the PUF response is derived from the comparison between the outputs of the pair of primitives), the method comprising: 
measuring the physical characteristic of the pair of devices (par 36, fig. 1 step S2; i.e. assessing a difference between electrical characteristics values); and 
determining a difference between the measured physical characteristic (par 36, fig. 1 step S2; i.e. assessing a difference between electrical characteristics values) and the at least one threshold (par 36; i.e. difference is higher than the reference threshold), wherein the difference is indicative of a likelihood that a random value generated using the pair of devices is persistent (par 30; i.e. outputs difference of pairs of primitive devices are indicative of primitive devices being qualified and robust when the difference is higher than a target threshold).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 10, 15-16, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Fourquin et al. (EP 3668003 A1, hereinafter “Fourquin”) in view of Kirkpatrick et al. (US 2013/0254636 A1, hereinafter “Kirkpatrick”).

Regarding claim 2, Fourquin teaches:
2. The PUF apparatus of claim 1, wherein if a magnitude of the difference between the measured physical characteristic and the at least one threshold is less than a predetermined error margin (par 30; i.e. when the difference is higher than a target threshold, the pair of primitives are considered stable and robust), the determination unit is further configured to: 
[set a status indicator associated with the pair of devices to] indicate that the pair of devices is within the predetermined error margin (par 30; i.e. when the difference is higher than a target threshold, the pair of primitives are considered stable and robust).  
However, Fourquin does not teach yet Kirkpatrick suggests:
set a status indicator associated with the pair of devices (par 45; i.e. PUF cleaned response is reported to the CC12, which PUF cleaned response is indicative of a correct value for use in the cryptographic operations)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to have implemented a status indicator indicating a correct value of the PUF (i.e. pair of devices are within the predetermined error margin), as taught by Kirkpatrick, to Fourquin’s invention which already determines and qualifies whether the output differences of the pair of devices are within an expected threshold.  The motivation to do so would have been in order to store the [correct] data to be used for cryptographic functions (Kirkpatrick, page 46).  

Regarding claim 3, the combination of Fourquin and Kirkpatrick teach:
3. The PUF apparatus of claim 2, wherein the determination unit is further configured to, when determining the PUF output value: 
check the status indicator associated with the pair of devices (Kirkpatrick: par 45-46; i.e. PUF cleaned response is reported to the CC12, which PUF cleaned response is indicative of a correct value for use in the cryptographic operations), and if the status indicator does not indicate that the pair of devices is within the error margin (Kirkpatrick: par 46; i.e. the correct value is used to correct errors occurred during PUF execution): 
measure a physical characteristic of the pair of devices, wherein the measurement of the physical characteristic is indicative of a random manufacturing variation of the PUF cell (Fourquin: par 28-30; preprocessing phase measures the output of the pair of primitives to identify if they are within expected target threshold; the indication of the measurement of the output depends on the random process variations during manufacture of the microstructure); and 
determine the persistent random value for the pair of devices by comparing the measurement of the physical characteristic against the at least one threshold (Fourquin: par 30; i.e. the output is within the expected target threshold, such pair of primitives that output such PUF response are qualified, robust and stable).  

Regarding claim 4, same rationale for combination of Fourquin and Kirkpatrick, which combined in claim 2, applies here as it encompasses same subject matter.  Therefore, the combination of Fourquin and Kirkpatrick teach:
4. The PUF apparatus of claim 1, further configured to generate and output a status report (Kirkpatrick: par 45, the PUF output is reported), based at least in part on a magnitude of the difference between the measured physical characteristic and the at least one threshold (Fourquin: par 28-30; preprocessing phase measures the output of the pair of primitives to identify if they are within expected target threshold.  

Regarding claim 5, the combination of Fourquin and Kirkpatrick teach:
5. The PUF apparatus of claim 4, wherein if the magnitude of the difference between the measurement of the physical characteristic and the at least one threshold is less than a predetermined error margin (Fourquin: par 28-30, the measures of the output of the pair of primitives show the outputs are over or under an expected threshold), the determination unit is configured to flag in the status report (Kirkpatrick: par 45, the PUF outputs is reported) that a pair of devices is within the error margin (Fourquin: par 28-30; preprocessing phase measures the output of the pair of primitives to identify if they are within expected target threshold; those that are not within expected target threshold, are not reliable and not qualified.).  

Regarding claim 6, the combination of Fourquin and Kirkpatrick teach:
6. The PUF apparatus of claim 4, wherein the status report (Kirkpatrick: par 45; i.e. PUF cleaned response is reported to the CC12, which PUF cleaned response is indicative of a correct value for use in the cryptographic operations) is indicative of a likelihood of the PUF apparatus generating a PUF output that is persistent (Fourquin: par 30; i.e. the output is within the expected target threshold, such pair of primitives that output such PUF response are qualified, robust and stable).  

Regarding claim 7, the combination of Fourquin and Kirkpatrick teach:
7. The PUF apparatus of claim 4, wherein the status report (Kirkpatrick: par 45; i.e. PUF cleaned response is reported to the CC12, which PUF cleaned response is indicative of a correct value for use in the cryptographic operations) comprises an indication of the magnitude of the difference between the measured physical characteristic and the at least one threshold (Fourquin: par 28-30, 36; i.e. the comparison between the outputs of the couple of primitives of the device’s microstructure against a target or reference threshold).  

Regarding claim 10, all claim limitations are set forth and rejected as discussed in claim 4.

Regarding claim 15, Fourquin teaches:
15. The method of claim 14, further comprising: [generating,] based on the determined difference between the measured physical characteristic (par 28, i.e. microstructure, see also par 2, physical microstructure of the component) and the at least one threshold (par 30; i.e. compared against a threshold), [a status report] indicative of the reliability with which the PUF apparatus will generate a PUF output that is persistent (par 30; i.e. outputs difference of pairs of primitive devices are indicative of primitive devices being qualified and robust when the difference is higher than a target threshold).  
	Fourquin does not teach yet Kirkpatrick suggests:
	generating…a status report [indicative of the reliability of the determined difference] (Kirkpatrick: par 45; i.e. PUF cleaned response is reported to the CC12, which PUF cleaned response is indicative of a correct value for use in the cryptographic operations).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effectively filing date of the invention to have implemented a generation of a report that indicates what the outputs of the PUF devices are (i.e. reliable and persistent), as is taught by Kirkpatrick, to Fourquin’s invention, which invention calculates and identifies PUF output difference is robust.  The motivation to do so would have been in order to store the [correct] data to be used for cryptographic functions (Kirkpatrick, page 46).

Regarding claim 16, same rationale for combination of Fourquin and Kirkpatrick, which combined in claim 15, applies here as it encompasses same subject matter.  Therefore, the combination of Fourquin and Kirkpatrick teach:
16. The method of claim 14, wherein the PUF apparatus comprises a plurality of pairs of devices (par 34, plurality of primitives coupled in pairs, fig. 2) for generating a corresponding plurality of random values (par 36; assessing the difference and qualifying the pair based on output falling within expected target or reference threshold), and wherein the method further comprises: measuring the physical characteristic of two or more of the plurality of pairs of devices (par 28; i.e. the comparison between the outputs of the couple of primitives of the device, where the primitives, although identical, behave differently because of microstructure differences depending on random process variations during manufacturing); determining a difference between each measured physical characteristic (par 36, fig. 1 step S2; i.e. assessing a difference between electrical characteristics values) and the at least one threshold (par 36; i.e. difference is higher than the reference threshold); and generating, based on the determined differences between the measured physical characteristic and the at least one threshold, a status report  (Kirkpatrick: par 45; i.e. PUF cleaned response is reported to the CC12, which PUF cleaned response is indicative of a correct value for use in the cryptographic operations) indicative of the reliability with which the PUF apparatus will generate a PUF output that is persistent (par 30; i.e. outputs difference of pairs of primitive devices are indicative of primitive devices being qualified and robust when the difference is higher than a target threshold).  

Regarding claim 18, Fourquin a teaches:
18. A PUF apparatus comprising a plurality of pairs of devices (par 34, plurality of primitives coupled in pairs, fig. 2), wherein each of the plurality of pairs of devices is for generating a persistent random value (par 36; assessing the difference and qualifying the pair based on output falling within expected target or reference threshold), which is for use in generating a persistent random PUF output (par 30; i.e. outputs difference of pairs of primitive devices are indicative of primitive devices being qualified and robust when the difference is higher than a target threshold), the PUF apparatus configured to: [output a status report] indicative of a reliability of any PUF output generated by the PUF apparatus (par 30; i.e. outputs difference of pairs of primitive devices are indicative of primitive devices being qualified and robust).  
	Fourquin does not teach yet Kirkpatrick suggests:
	generating…a status report [indicative of the reliability of the determined difference] (Kirkpatrick: par 45; i.e. PUF cleaned response is reported to the CC12, which PUF cleaned response is indicative of a correct value for use in the cryptographic operations).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effectively filing date of the invention to have implemented a generation of a report that indicates what the outputs of the PUF devices are (i.e. reliable and persistent), as is taught by Kirkpatrick, to Fourquin’s invention, which invention calculates and identifies PUF output difference is robust.  The motivation to do so would have been in order to store the [correct] data to be used for cryptographic functions (Kirkpatrick, page 46).

Regarding claim 19, the combination of Fourquin and Kirkpatrick teach:
19. The PUF apparatus of claim 18, wherein the status report comprises an indication of likelihood of failure (Kirkpatrick: par 45; i.e. PUF cleaned response is reported to the CC12, which PUF cleaned response is indicative of a correct value for use in the cryptographic operations; Examiner notes that the correct value is indicative of a level of failure) of the PUF apparatus to generate a PUF output that is persistent (Fourquin: par 30; i.e. outputs difference of pairs of primitive devices are indicative of primitive devices being qualified and robust when the difference is higher than a target threshold).  

Regarding claim 20, the combination of Fourquin and Kirkpatrick teach:
20. The PUF apparatus of claim 18, wherein the status report (Kirkpatrick: par 45; i.e. PUF cleaned response is reported to the CC12, which PUF cleaned response is indicative of a correct value for use in the cryptographic operations; Examiner notes that the correct value is indicative of a reliability) comprises an indication of a number of the plurality of pairs of devices whose likelihood of reliably generating a persistent random value is less than a predetermined threshold (Fourquin: par 36; i.e., qualify pair of primitives that have a difference within the expected reference threshold, see also par 42, see also pars. 70, 74).  


Claims 8 rejected under 35 U.S.C. 103 as being unpatentable over Fourquin et al. (EP 3668003 A1, hereinafter “Fourquin”) in view of Kirkpatrick et al. (US 2013/0254636 A1, hereinafter “Kirkpatrick”) in further view of Ziola et al. (US 2009/0083833 A1, hereinafter “Ziola”).

Regarding claim 8, the combination of Fourquin and Kirkpatrick teach:
8. The PUF apparatus of claim 4, wherein the status report is further generated (Kirkpatrick: par 45, the PUF output is reported) 
However, Fourquin and Kirkpatrick does not teach yet Ziola suggests:
[PUF output in report] based on at least one statistical model describing how the difference between the measured physical characteristic and the at least one threshold may change over time (Ziola: par 34, 71-73; i.e. statistical models of PUF circuits predicting outputs based on the delay elements; Examiner notes that Ziola also teaches that PUF circuits are based on physical characteristics and threshold, see par 58, 32, 34).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a statistical model on the PUF output as the difference between the physical characteristic and the threshold changes over time, as it has been taught by Ziola, to Fourquin’s invention.  The motivation to do so would have been in order to how the PUF circuit is going to respond based on the challenge values presented to it (Ziola: par 21).


Claims 11-12, 17 rejected under 35 U.S.C. 103 as being unpatentable over Fourquin et al. (EP 3668003 A1, hereinafter “Fourquin”) in view of Ziola et al. (US 2009/0083833 A1, hereinafter “Ziola”).

Regarding claim 11, Fourquin teaches:
11. The PUF apparatus of claim 9, [wherein the status report indicates a number of pairs of devices whose] measured physical characteristic is within a predetermined error margin of the at least one threshold (par 30; i.e. the output is within the expected target threshold, such pair of primitives that output such PUF response are robust and stable).  
	Fourquin does not explicitly teach yet Ziola suggests:
	wherein the status report indicates a number of pairs of devices [of measured outputs] (par 54; i.e. the data set of the challenges and responses for each PUF circuit is recorded in a list or in a database)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a report with a number of pair of devices that have been measured (i.e. physical characterisitic is within a predetermined error margin of a threshold), as it has been taught by Ziola, to Fourquin’s invention, which measures the physical characteristics of each pair of devices are within a margin of a threshold.  The motivation to do so would be in order to manage data stored in the database (Ziola: Abstract).

Regarding claim 12,  same rationale for combination of Fourquin and Ziola, which combined in claim 11, applies here as it encompasses same subject matter.  Therefore, Fourquin and Ziola teaches: 
12. The PUF apparatus of claim 9, wherein the determination unit is further configured to: 
extrapolate, from the determined differences, a number of the plurality of pairs of devices that are expected to have physical characteristics within a predetermined error margin of the at least one threshold (Fourquin: par 36; i.e., qualify pair of primitives that show a difference within the expected reference threshold, see also par 42, and pars. 70, 74), wherein the status report indicates (Ziola: par 54; i.e. the data set of the challenges and responses for each PUF circuit is recorded in a list or in a database) [the status report indicates] the number of the plurality of pairs of devices that are expected to have physical characteristics within the predetermined error margin of the at least one threshold (Fourquin: par 42, i.e., the identifying the pair of primitives that are qualified, see also pars. 70, 74).  

Regarding claim 17, Fourquin does not teach yet Ziola suggests:
17. The method of claim 14, further comprising: reading a configuration indicator (Ziola: par 28; i.e. configuration values sequence) associated with the pair of devices to determine if the pair of devices was assigned during configuration to a first read-out condition or to a second readout condition (Ziola: par 28; the sequencer determines a sequence; Examiner notes that such determination implies a choice), wherein if the configuration indicator is indicative of the pair of devices being assigned to the first readout condition, the at least one threshold comprises a first readout condition threshold (Ziola: par 28: sequencer determines configuration values in order to provide the corresponding response).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a configuration indicator to determine if devices have been assigned a first or second readout condition upon configuration, as taught by Ziola, to Fourquin’s invention.  The motivation to do so would have been to form one or more delay paths through the response circuit (Ziola: par 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/November 4, 2022/
/ltd/